Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figure 4, reference characters A1, B1, and C are shown, however, none of the noted reference characters appear in the description of Figure 4 in the specification.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

IMAGE FORMING APPARATUS CAPABLE OF DETECTING UNEVEN LUBRICATION ON A SURFACE OF AN IMAGE CARRIER AT AN EARLY STAGE


The disclosure is objected to because of the following informalities:

In paragraph [0023], line 6, after “7” insert --- (i.e., cleaning device) ---.
In paragraph [0024], line 5, a “direction CD” is identified, however, “direction CD” does not appear in any of the figures.
In paragraph [0033], lines 1, 2, and 4, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
In paragraph [0034], line 1, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
In paragraph [0035], line 1, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
In paragraph [0069], line 5, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
In paragraph [0074], lines 2 and 9, a “direction CD” is identified, however, “direction CD” does not appear in any of the figures.
In paragraph [0074], lines 3 and 5, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.

In paragraph [0076], lines 5 and 10, a “direction CD” is identified, however, “direction CD” does not appear in any of the figures.
In paragraph [0076], lines 5-6 and 7-8, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
In paragraph [0079], line 2, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
In paragraph [0080], line 2, a “direction CD” is identified, however, “direction CD” does not appear in any of the figures.
In paragraph [0086], line 3, change “control portion” to --- controlling portion ---. See terminology used in Figure 1.
Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus that is operable in a normal image forming mode and an uneven lubrication detecting mode, including: an image carrier; a lubricant applying device that applies lubricant to the image carrier; and a processor that detects uneven lubrication on a surface of the image carrier in the uneven lubrication detecting mode in which an amount of the lubricant applied to the image carrier is increased to exceed an amount of the lubricant applied in image forming.

Claims 11-20 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a non-transitory computer-readable recording medium storing instructions for a computer of an image forming 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokumasu et al (US 2006/0210334 A1) disclose a controlling device configured to control a lubricant supplying mode and a lubricant removing mode.
Honjoh et al (US 9,383,715 B2) disclose a lubricant supplying device that includes a lubricant supplier contacting an image bearer, a solid lubricant contacting a roller, a detector detecting a lubricant amount, and a controller controlling a supplying of the roller based on a detector detection.

Haga (US 9,897,966 B2) discloses a lubricant application adjustment mechanism.
Kamoda et al (US 10,642,202 B2) disclose a controller has a lubricant removal mode to remove a lubricant accumulated on a blade.
Haga (US 2022/0057743 A1) discloses a hardware processor that detects an application unevenness of a lubricant applied by a lubricant applicator based on a first density unevenness measured by a density unevenness measurer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 4, 2022